Per Curiam.

We adopt the findings and conclusions of the board. Nevertheless, we disagree with the board’s recommended sanction that respondent be publicly reprimanded.
Respondent misappropriated client funds by placing settlement proceeds that he had agreed to use to pay his client’s medical providers into his personal bank account for a period of over six years. In general, “[t]he continuing public confidence in the judicial system and the bar requires that the strictest discipline, lie., disbarment] be imposed in misappropriation cases.” Cleveland Bar Assn. v. Belock (1998), 82 Ohio St.3d 98, 100, 694 N.E.2d 897, 899.
Although we agree that the mitigating factors, i.e., restitution, no pattern of misconduct, and no evidence of deliberate conversion of client funds by respondent, warrant a lesser penalty than disbarment, we believe that the sanction should be more severe than a public reprimand. In other cases involving violations of DR 9-102(B)(3) and 9-102(B)(4) in which mitigating factors existed, we have imposed a one-year suspension or a one-year-stayed suspension. See Erie-Huron Counties Joint Certified Grievance Commt. v. Miles (1996), 76 Ohio St.3d 574, 669 N.E.2d 831 (mitigating evidence included character testimony, evidence that misconduct was limited to two incidents, and agreement to provide restitution); Cincinnati Bar Assn. v. Warren (1993), 66 Ohio St.3d 334, 612 N.E.2d 1223. Accordingly, we suspend respondent from the practice of law for one year, with the entire suspension stayed. Costs taxed to respondent.

Judgment accordingly.

Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Moyer, C.J., and Cook, J., dissent.